Exhibit 10.1

 

 

STOCK PURCHASE AGREEMENT

between

BWAY CORPORATION

and

THE PERSONS IDENTIFIED AS SELLERS ON THE SIGNATURE PAGES HERETO

Dated as of August 20, 2009

 

 



--------------------------------------------------------------------------------

Table of Contents

 

 

          Page

ARTICLE 1

  

SALE AND PURCHASE OF SHARES

   1

Section 1.1

  

Sale and Purchase of Shares

   1

Section 1.2

  

Closing

   1

Section 1.3

  

Purchase Price Adjustment

   2

Section 1.4

  

Withholding

   3

Section 1.5

  

Sellers’ Representative

   3

ARTICLE 2

  

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

   4

Section 2.1

  

Corporate Status

   4

Section 2.2

  

Corporate and Governmental Authorization

   4

Section 2.3

  

Non-Contravention

   5

Section 2.4

  

Capitalization; Title to Shares

   5

Section 2.5

  

No Subsidiary or Ownership Interests

   6

Section 2.6

  

Financial Statements; Accounting Controls

   6

Section 2.7

  

No Undisclosed Material Liabilities

   7

Section 2.8

  

Absence of Certain Changes

   7

Section 2.9

  

Material Contracts

   9

Section 2.10

  

Properties

   11

Section 2.11

  

Intellectual Property

   12

Section 2.12

  

Litigation

   12

Section 2.13

  

Compliance with Laws; Licenses and Permits

   12

Section 2.14

  

Environmental, Health and Safety Matters

   13

Section 2.15

  

Employees, Labor Matters, etc.

   14

Section 2.16

  

Employee Benefit Plans and Related Matters; ERISA

   14

Section 2.17

  

Tax Matters

   16

Section 2.18

  

Insurance

   18

Section 2.19

  

Finders’ Fees

   19

Section 2.20

  

Transactions with Affiliates

   19

Section 2.21

  

Customers

   19

Section 2.22

  

Inventories

   19

Section 2.23

  

Receivables

   19

Section 2.24

  

Bank Accounts

   20

ARTICLE 3

  

REPRESENTATIONS AND WARRANTIES OF BUYER

   20

Section 3.1

  

Corporate Status

   20

Section 3.2

  

Corporate and Governmental Authorization

   20

Section 3.3

  

Non-Contravention

   20

Section 3.4

  

Purchase for Investment

   21

Section 3.5

  

Litigation

   21

Section 3.6

  

Finders’ Fees

   21

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

ARTICLE 4

   CERTAIN COVENANTS    21

Section 4.1

   Conduct of the Business    21

Section 4.2

   Confidentiality    21

Section 4.3

   Further Assurances    22

Section 4.4

   Public Announcements    22

Section 4.5

   Resignations    22

Section 4.6

   Mutual Release and Waiver of Claims    22

ARTICLE 5

   TAX MATTERS    23

Section 5.1

   Books and Records; Cooperation    23

Section 5.2

   Transfer Taxes    23

Section 5.3

   Tax Agreements    23

Section 5.4

   No Section 108(i) Election    23

ARTICLE 6

   CONDITIONS PRECEDENT    24

Section 6.1

   Conditions to Obligations of Buyer and the Sellers    24

Section 6.2

   Conditions to Obligations of Buyer    24

Section 6.3

   Condition to Obligations of the Sellers    27

ARTICLE 7

   TERMINATION    27

Section 7.1

   Termination    27

Section 7.2

   Effect of Termination    28

ARTICLE 8

   INDEMNIFICATION    28

Section 8.1

   Survival    28

Section 8.2

   Indemnification by the Sellers    29

Section 8.3

   Indemnification by Buyer    29

Section 8.4

   Limitations on Indemnity    29

Section 8.5

   Notification of Claims; Third Party Claims    31

Section 8.6

   Exclusive Remedy    32

Section 8.7

   Treatment of Indemnification Payments    33

ARTICLE 9

   DEFINITIONS    33

Section 9.1

   Certain Terms    33

Section 9.2

   Construction    41

ARTICLE 10

   MISCELLANEOUS    41

Section 10.1

   Notices    41

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

          Page

Section 10.2

   Amendment; Waivers, etc.    43

Section 10.3

   Expenses    43

Section 10.4

   Governing Law, etc.    43

Section 10.5

   Successors and Assigns    44

Section 10.6

   Entire Agreement    44

Section 10.7

   Severability    44

Section 10.8

   Counterparts; Effectiveness; Third Party Beneficiaries    45

Schedule I

   Allocation Schedule   

Schedule II

   Preferred Stock Redemption Amount   

Exhibit A

   Legal Opinion of Chuhak & Tecson, P.C.   

Exhibit B

   Landlord Estoppel Certificate   

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT, dated as of August 20, 2009 (this “Agreement”),
is made by and among BWAY Corporation, a Delaware corporation (“Buyer”) and each
of the Persons identified as “Sellers” on the signature pages hereto (each a
“Seller” and collectively, the “Sellers”). Capitalized terms used herein shall
have the meanings assigned to such terms in the text of this Agreement or in
Section 9.1.

R E C I T A L S:

WHEREAS, the Sellers own all of the issued and outstanding shares of common
stock, having no par value per share (the “Common Stock”) of Central Can
Company, Inc., a Delaware corporation (the “Company”) (the “Shares”); and

WHEREAS, the Sellers wish to sell the Shares to Buyer, and Buyer wishes to
purchase the Shares from the Sellers, on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, the parties agree as follows:

ARTICLE 1

Sale and Purchase of Shares

Section 1.1 Sale and Purchase of Shares. Subject to the terms and conditions
hereof, at the Closing, the Sellers shall sell the Shares to Buyer, free and
clear of all Liens, and Buyer shall purchase the Shares from the Sellers, for an
amount in the aggregate equal to the Purchase Price, such Purchase Price subject
to adjustment as set forth in Section 1.3(b).

Section 1.2 Closing. The closing of the sale and purchase of the Shares (the
“Closing”) shall take place remotely by the exchange of documents and signatures
by facsimile or electronic mail with originals to follow by overnight courier on
August 20, 2009, unless another time, date or place is agreed to in writing by
the parties. The date on which the Closing occurs is referred to hereinafter as
the “Closing Date”. The deliveries described in ARTICLE 6 shall be mutually
interdependent and shall be regarded as occurring simultaneously, and no such
delivery shall become effective or shall be deemed to have occurred until all of
the other deliveries provided for in ARTICLE 6 shall also have occurred or been
waived in writing. Such deliveries shall be deemed to have occurred, and the
Closing shall be deemed effective as of 12:01 a.m. C.D.T. on the Closing Date.
At the Closing:

(a) Sellers shall deliver to Buyer, one or more certificates representing all of
the Shares, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, and bearing or accompanied by
all requisite stock transfer stamps;

 

1



--------------------------------------------------------------------------------

(b) Buyer shall pay to the Sellers, by wire transfer of immediately available
funds to accounts, which shall be designated by the Sellers’ Representative at
least three Business Days prior to the Closing Date, a pro rata portion,
determined in accordance with the allocations set forth on Schedule I (the
“Allocation Schedule”), of amounts which in the aggregate equal the sum of the
Purchase Price, minus (i) the amount of Estimated Indebtedness, minus (ii) the
amount of Estimated Company Transaction Expenses, minus (iii) the amount of the
DN Advisory Fee, minus (iv) the amount of the Preferred Stock Redemption Amount
and (v) without double-counting any amounts taken into account in clauses (i),
(ii) or (iii) above, any amounts paid by Buyer pursuant to Section 6.2(d) or
Section 6.2(i), (the “Base Purchase Price”);

(c)Buyer shall pay to each of the Preferred Shareholders, on behalf of the
Company, the Preferred Stock Redemption Amount, in the amounts set forth on
Schedule II by wire transfer in immediately available funds to accounts which
shall be designated by each Preferred Shareholder; and

(d) Buyer shall pay to DN Partners, LLC, by wire transfer of immediately
available funds to an account which shall be designated by the Sellers’
Representative at least three Business Days prior to the Closing Date, an amount
equal to the DN Advisory Fee.

Section 1.3 Purchase Price Adjustment.

(a) Closing of the Books on the Closing Date. In preparation for the Closing,
the Sellers shall use their reasonable best efforts to cause a full balance
sheet closing to take place on the Closing Date as if it were the last day of a
fiscal period for the Company.

(b) Pre-Closing Adjustment. At least one Business Day prior to the Closing Date,
the Sellers’ Representative shall prepare based on all available information and
deliver to Buyer a statement (the “Estimated Closing Statement”) consisting of
(i) an estimated calculation in reasonable detail of the aggregate amount of
Indebtedness (other than the U.S. Steel Note, all obligations of the Company
under credit cards issued by Fifth Third Bank, the obligations to Soudronic
which are scheduled to be paid after Closing, and the payments due to Severstal
Wheeling and Kemeny Overseas Packaging (BAO Steel), all of which Company shall
pay in accordance with their terms after the Closing) of the Company as of
immediately prior to the Closing (“Estimated Indebtedness”), (ii) an estimated
calculation in reasonable detail of the aggregate unpaid Company Transaction
Expenses as of immediately prior to the Closing (the “Estimated Company
Transaction Expenses”), (iii) the amount of the DN Advisory Fee, and (iv) the
amount to be paid to the holders of the Preferred Stock as contemplated by
Section 6.2(i).

 

2



--------------------------------------------------------------------------------

Section 1.4 Withholding. Notwithstanding any other provision of this Agreement,
and for the avoidance of doubt, (a) each payment made pursuant to this Agreement
shall be made net of any Taxes required by applicable Law to be deducted or
withheld from such payment and (b) any amounts deducted or withheld from any
such payment shall be remitted to the applicable Governmental Authority and
shall be treated for all purposes of this Agreement as having been paid. The
party making any such deduction or withholding shall furnish to the other party
official receipts (or copies thereof) evidencing the payment of any such Taxes.

Section 1.5 Sellers’ Representative.

(a) Effective upon the execution of this Agreement and without the further act
of any Person, DN Partners, LLC shall be irrevocably appointed as agent and
attorney-in-fact (the “Sellers’ Representative”) for each of the Sellers with
full power of substitution and full power and authority to represent each such
Seller and his or its successors with respect to all matters arising under this
Agreement. Without limiting the generality of the foregoing, the Sellers’
Representative shall have full power and authority, on behalf of each Seller and
his, her or its successors, to interpret all the terms and provisions of this
Agreement, to dispute or fail to dispute any claim, to assert claims, to
negotiate and compromise any dispute which may arise under this Agreement, to
sign documents with respect to any such dispute and to authorize delivery of any
payments to be made with respect thereto. If for any reason DN Partners, LLC is
unable to serve as the Sellers’ Representative or while serving as the Sellers’
Representative resigns as or otherwise ceases to be the Sellers’ Representative,
the Sellers, by vote of a majority of the percentages set forth on the
Allocation Schedule, shall appoint another Seller as a substitute Sellers’
Representative.

(b) The Sellers’ Representative shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Person, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Sellers’ Representative shall be
read into this Agreement or otherwise be imposed on the Sellers’ Representative.
In performing his or her functions and duties under this Agreement, the Sellers’
Representative shall act solely as the agent for the Sellers, and the Sellers’
Representative shall not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any other Person. All
actions, decisions and instructions of the Sellers’ Representative shall be
conclusive and binding upon all of the Sellers as if expressly signed and
ratified by him, her or it, and the Sellers’ Representative shall not be liable
to any of the Sellers or to Buyer for any act done or omitted hereunder as the
Sellers’ Representative except for any loss resulting from fraud or willful
misconduct on the part of the Sellers’ Representative and arising out of or in
connection with the acceptance or administration of the Sellers’
Representative’s duties hereunder.

 

3



--------------------------------------------------------------------------------

(c) Buyer shall be entitled to deal exclusively with the Sellers’ Representative
on all matters relating to this Agreement, and any and all claims and notices of
Sellers shall be asserted through the Sellers’ Representative. Buyer and its
Affiliates (including, after the Closing, the Company) shall be entitled to rely
conclusively, and shall be fully protected in relying conclusively (without
further evidence or independent investigation of any kind whatsoever), on the
power and authority of the Sellers’ Representative and on any document executed
or purported to be executed on behalf of any of the Sellers by the Sellers’
Representative, and on any other action taken or purported to be taken on behalf
of any of the Sellers by the Sellers’ Representative, as fully binding upon such
Sellers.

(d) Buyer and its Affiliates (including, after the Closing, the Company) shall
have no liability to any of the Sellers for any acts or omissions of the
Sellers’ Representative, or any acts or omissions taken or not taken by any
Persons at the direction of the Sellers’ Representative.

ARTICLE 2

Representations and Warranties of the Sellers

The Sellers represent and warrant to Buyer, as of the date hereof and as of the
Closing Date, as follows:

Section 2.1 Corporate Status. The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business as
now conducted. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each of the jurisdictions specified in
Section 2.1 of the Sellers’ Disclosure Letter, which includes each jurisdiction
in which the nature of its business or the properties owned, leased or operated
by it makes such qualification necessary. The Sellers have delivered to Buyer
complete copies of the Organizational Documents of the Company as currently in
effect, and the Company is not in violation of any provision of such
Organizational Documents.

Section 2.2 Corporate and Governmental Authorization.

(a) The Sellers have all requisite power and authority to execute and deliver
this Agreement, to perform their obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement,
the performance of the Sellers’ obligations hereunder and the consummation of
the transactions contemplated hereby have been duly authorized by all requisite
action of the Sellers. The Sellers have duly executed and delivered this
Agreement. This Agreement constitutes the legal, valid and binding obligation of
the Sellers enforceable against the Sellers in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent transfer and conveyance

 

4



--------------------------------------------------------------------------------

laws and other similar laws of general application relating to or affecting the
rights and remedies of creditors.

(b) The execution and delivery of this Agreement by the Sellers and the
performance of their obligations hereunder require no action by or in respect
of, or filing with, any Governmental Authority, other than any actions or
filings under Laws the absence of which would not be, individually or in the
aggregate, materially adverse to the Company, or materially impair the ability
of the Sellers to consummate the transactions contemplated hereby or the ability
of the Company to continue to conduct its business following the Closing.

Section 2.3 Non-Contravention. The execution and delivery of this Agreement by
the Sellers and the performance of their obligations hereunder do not and will
not (a) conflict with or breach any provision of the Organizational Documents of
the Sellers or the Company, (b) assuming compliance with the matters referred to
in Section 2.2(b), conflict with or breach any provision of any applicable Law,
(c) except as set forth on Section 2.3 of the Sellers’ Disclosure Letter,
require any consent of or other action by any Person under, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, or cause or permit termination, cancellation,
acceleration or other change of any right or obligation or the loss of any
benefit under, any provision of any material agreement or other instrument to
which any Seller or the Company is a party (including any Material Contract) or
any material Permit affecting the assets or business of the Company or
(d) result in the creation or imposition of any Lien other than Permitted Liens
on any Assets.

Section 2.4 Capitalization; Title to Shares.

(a) The authorized capital stock of the Company consists of (i) 10,000 shares of
Common Stock, of which 7,350 shares are issued and outstanding and (ii) 10,000
shares of Preferred Stock, of which 5,000 shares are issued and outstanding. The
Shares have been duly authorized and validly issued and are fully paid and
nonassessable. Each Seller owns the Shares set forth on Section 2.4(a) of the
Sellers’ Disclosure Letter, beneficially and of record, free and clear of any
Lien. Upon delivery of and payment for the Shares at the Closing, Buyer will
acquire good and valid title to all of the Shares, free and clear of any Lien.
As of the Closing, all shares of Preferred Stock shall have been validly
redeemed by the Company as provided in this Agreement and no such shares shall
remain outstanding.

(b) Except as set forth in Section 2.4(a), there are no outstanding (i) shares
of capital stock of or other voting or equity interests in the Company,
(ii) securities of the Company convertible into or exercisable or exchangeable
for shares of capital stock of or other voting or equity interests in the
Company, (iii) options or other rights or agreements, commitments or
understandings of any kind to acquire from the Company, or other obligation of
the Sellers or the Company to issue, transfer or sell, any shares of capital
stock of

 

5



--------------------------------------------------------------------------------

or other voting or equity interests in the Company or securities convertible
into or exercisable or exchangeable for shares of capital stock of or other
voting or equity interests in the Company, (iv) voting trusts, proxies or other
similar agreements or understandings to which the Sellers or the Company is a
party or by which the Sellers or the Company is bound with respect to the voting
of any shares of capital stock of or other voting or equity interests in the
Company or (v) contractual obligations or commitments of any character
restricting the transfer of, or requiring the registration for sale of, any
shares of capital stock of or other voting or equity interests in the Company
(the items in clauses (i), (ii) and (iii) being referred to collectively as the
“Company Securities”). There are no outstanding obligations of the Company to
repurchase, redeem or otherwise acquire any Company Securities.

Section 2.5 No Subsidiary or Ownership Interests. The Company does not own any
shares of capital stock of or other voting or equity interests in (including any
securities exercisable or exchangeable for or convertible into shares of capital
stock of or other voting or equity interests in) any Person.

Section 2.6 Financial Statements; Accounting Controls.

(a) The Sellers have delivered to Buyer complete copies of (i) audited financial
statements of the Company at and for the periods ended December 31, 2007 and
December 31, 2008 (the last such date, the “Balance Sheet Date”), together with
the report of the Company’s independent auditors thereon (collectively, the
“Audited Financial Statements”) and (ii) unaudited interim financial statements
of the Company at and for the period ended June 30, 2009 (the “Unaudited
Financial Statements”), including in the case of each of clauses (i) and (ii) a
balance sheet and statements of income or operations, cash flows and retained
earnings or shareholders’ equity (the Audited Financial Statements and the
Unaudited Financial Statements, collectively, the “Financial Statements”). The
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
(except as may be indicated in the notes thereto) and, except as set forth in
Section 2.6 (a) of Seller’s Disclosure Letter, present fairly in all material
respects the financial position, results of operations and cash flows of the
Company at and for the respective periods indicated (subject, in the case of the
Unaudited Financial Statements, to the absence of footnotes and to normal
year-end adjustments which will not be material to the Company).

(b) The Company has devised and maintained systems of internal accounting
controls with respect to the Business sufficient to provide reasonable
assurances that (i) all transactions are executed in accordance with
management’s general or specific authorization, (ii) all transactions are
recorded as necessary to permit the preparation of financial statements in
conformity with GAAP and to maintain proper accountability for items,
(iii) access to their property and assets is permitted only in accordance with
management’s general or specific authorization and (iv) recorded accountability
for items is compared with actual levels at

 

6



--------------------------------------------------------------------------------

reasonable intervals and appropriate action is taken with respect to any
differences.

Section 2.7 No Undisclosed Material Liabilities. The Company has no material
liabilities or obligations, whether absolute, known, unknown, accrued,
contingent or otherwise and whether due or to become due, except (a) as set
forth in Section 2.7 of the Sellers’ Disclosure Letter, (b) liabilities and
obligations to the extent disclosed or reserved against in the Reference Balance
Sheet or specifically disclosed in the notes thereto and (c) liabilities and
obligations that were incurred after the Balance Sheet Date in the ordinary
course of business consistent with past practice.

Section 2.8 Absence of Certain Changes. Since the Balance Sheet Date (or in the
case of clause (e) below, since August 1, 2009), except as set forth in
Section 2.8 of the Sellers’ Disclosure Letter and except to the extent disclosed
in footnotes to the Financial Statements, the business of the Company has been
conducted in the ordinary course consistent with past practice and there has not
been:

(a) To Seller’s Knowledge, any event, development or state of circumstances that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(b) any declaration or payment of any dividend or other distribution with
respect to any Company Securities, or (except as provided in Section 6.2(i)) any
redemption or other acquisition by the Company of any Company Securities;

(c) any amendment or modification of the Organizational Documents of the Company
or of the terms of any Company Securities;

(d) any incurrence of any Indebtedness by the Company, other than pursuant to
existing credit facilities of Company, including, without limitation, all
obligations of the Company under credit cards issued by Fifth Third Bank;

(e) any repayment of any portion of any Indebtedness of the Company, other than
daily fluctuations in the Company’s revolving line of credit with Fifth Third
Bank;

(f) any creation or other incurrence of any Lien on any material Asset of the
Company other than Permitted Liens;

(g) any loan, advance or capital contribution to or investment in any Person by
the Company;

 

7



--------------------------------------------------------------------------------

(h) any material damage, destruction or other casualty loss (whether or not
covered by insurance) affecting the Business or the Assets;

(i) any (i) change in any method of accounting or accounting principles or
practices by the Company except for any such change required by reason of a
concurrent change in GAAP or (ii) revaluation of any material Assets;

(j) any (i) grant or payment of any severance or termination pay to (or
amendment to any such existing arrangement with) any current or former director,
officer, employee or independent contractor of the Company, (ii) increase in
benefits payable under any existing severance or termination pay policies or
employment agreements, (iii) establishment, adoption or amendment of any
employment, severance, termination, retention or change of control, deferred
compensation or other similar agreement entered into with any director, officer
or employee of the Company, (iv) establishment, adoption or amendment of any
collective bargaining, bonus, profit-sharing, thrift, pension, retirement,
deferred compensation, stock option, restricted stock or other benefit plan or
arrangement covering any director, officer or employee of the Company,
(v) amendment, modification or termination of any existing Company Benefit Plan
in any manner that would increase the liability of the Company, (vi) grant of
new equity awards to any director, officer, employee or independent contractor
of the Company, (vii) acceleration of the vesting or payment of, or funding or
in any other way securing the payment, compensation or benefits under, any
Company Benefit Plan or (viii) other increases in salaries, bonuses or other
compensation or benefits payable to any director, officer, employee or
independent contractor of the Company;

(k) any capital expenditures or commitments for capital expenditures, in an
amount in excess of $2,000,000 in the aggregate, by the Company;

(l) any material Tax election made or changed, any annual Tax accounting period
changed, any method of Tax accounting adopted or changed, any material amended
Tax Returns or claims for material Tax refunds filed, any material closing
agreement entered into, any material proposed Tax adjustments or assessments,
any material Tax claim, audit or assessment settled, or any right to claim a
material Tax refund, offset or other reduction in Tax liability surrendered, in
each case, by the Company;

 

8



--------------------------------------------------------------------------------

(m) any material payments made to, discounting in favor of or any other
consideration extended to customers or suppliers by the Company, other than in
the ordinary course of business consistent with past practice;

(n) any failure to pay or satisfy when due any material liability of the
Company;

(o) any sale, transfer, lease, exclusive license or other disposition of any
Asset, except for Inventory sold in the ordinary course of business consistent
with past practice;

(p) any acquisition of capital stock or assets of any other Person;

(q) any amendment, cancellation, compromise or waiver of any material claim or
right of the Company; or

(r) any agreement or commitment by the Company to do any of the foregoing or any
action or omission by the Company that would reasonably be expected to result in
any of the foregoing.

Section 2.9 Material Contracts.

(a) Except as disclosed in Section 2.9 of the Sellers’ Disclosure Letter, the
Company is not a party to or bound by:

(i) any agreement relating to Indebtedness (whether incurred, assumed,
guaranteed or secured by any asset);

(ii) any letters of credit;

(iii) any joint venture, partnership, limited liability company or other similar
agreements or arrangements (including any agreement providing for joint
research, development or marketing);

(iv) any agreement or series of related agreements, including any option
agreement, relating to the acquisition or disposition of any business, capital
stock or assets of any other Person or any material real property (whether by
merger, sale of stock, sale of assets or otherwise);

(v) any Leases;

(vi) any agreement that (A) limits the freedom of the Company to compete in any
line of business or with any Person or in any area or that would so limit the
freedom of Buyer or its Affiliates or the Company after the Closing or
(B) contains

 

9



--------------------------------------------------------------------------------

exclusivity obligations or restrictions binding on the Company or that would be
binding on Buyer or any of its Affiliates after the Closing;

(vii) any agreement or series of related agreements for the purchase of
materials, supplies, goods, services, equipment or other assets (including
sales, distribution, agency and similar agreements) that provides for aggregate
payments by the Company over the remaining term of such agreement or related
agreements of $500,000 or more or under which the Company made payments of
$1,000,000 or more during the twelve-month period ending on the Balance Sheet
Date;

(viii) any sales, distribution, agency or other similar agreement providing for
the sale by the Company of materials, supplies, goods, services, equipment or
other assets that provides for aggregate payments to the Company over the
remaining term of the agreement of $500,000 or more or under which payments of
$1,000,000 or more were made to the Company during the twelve-month period
ending on the Balance Sheet Date; or

(ix) any agreement under which (A) any Person has directly or indirectly
guaranteed any liabilities or obligations of the Company or (B) the Company has
directly or indirectly guaranteed any liabilities or obligations of any other
Person (in each case other than endorsements for the purpose of collection in
the ordinary course of business).

(b) Each agreement, commitment, arrangement or plan disclosed in the Sellers’
Disclosure Letter or required to be disclosed therein pursuant to this
Section 2.9 or Section 2.10, 2.11, 2.15, 2.16 or 2.20 (each, a “Material
Contract”) is a valid and binding agreement of the Company, except as such
enforcement may be limited by: (A) any applicable bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent transfer and conveyance
laws and other similar laws of general application relating to or affecting the
rights and remedies of creditors; or (B) general principles of equity, whether
considered in a proceeding at law or equity, and is in full force and effect,
and neither the Company nor, to the Knowledge of the Sellers, any other party
thereto is in default or breach in any material respect under (or is alleged to
be in default or breach in any material respect under) the terms of, or has
provided or received any notice of any intention to terminate, any such Material
Contract, and, to the Knowledge of the Sellers, no event or circumstance has
occurred that, with notice or lapse of time or both, would constitute an event
of default thereunder or result in a termination thereof or would cause or
permit the acceleration of or other changes of or to any right or obligation or
the loss of any benefit thereunder. Complete copies of each such Material
Contract (including all modifications and amendments thereto and waivers
thereunder) have been delivered to Buyer.

 

10



--------------------------------------------------------------------------------

Section 2.10 Properties.

(a) Title to Assets. The Company has good and valid title to, or otherwise have
the right to use pursuant to a valid and enforceable lease, license or similar
contractual arrangement, all of the assets (real and personal, tangible and
intangible), that are used or held for use in connection with the Business or
are reflected on the Reference Balance Sheet or were acquired after the date of
the Reference Balance Sheet (collectively, the “Assets”) except for Inventory
sold in the ordinary course of business consistent with past practice, in each
case free and clear of any Lien other than Permitted Liens. Any Permitted Liens
on the Assets, individually or in the aggregate, do not materially interfere
with the current use of any such Asset by the Company or materially detract from
the value of any such Asset.

(b) Sufficiency of Assets. The Assets constitute all of the assets required for
the conduct of the Business. To the Knowledge of the Sellers, (i) the plants,
buildings, structures and material equipment included in the Assets are in good
repair and operating condition, subject only to ordinary wear and tear, and are
adequate and suitable for the purposes for which they are presently being used
or held for use and (ii) there are no facts or conditions affecting any material
Assets that would reasonably be expected, individually or in the aggregate, to
interfere with the use, occupancy or operation of such Assets.

(c) Owned Real Property. The Company owns no real property.

(d) Leased Real Property. Section 2.10(d) of the Sellers’ Disclosure Letter
lists all real property leased by the Company (the “Leased Real Property”, and
the lease pursuant to which such real property is leased, together with any
amendments and modifications thereto, the “Leases”). The Company has good and
valid leasehold interests in the Leases, free and clear of any Liens other than
Permitted Liens and easements, covenants and other encumbrances and restrictions
of record that do not materially impair the current use of the Facility. The
Company is not a sublessor or grantor under any sublease or other instrument
granting to any other Person any right to the possession, lease, occupancy or
enjoyment of any Leased Real Property.

(e) Facility. To the Knowledge of the Sellers, the Facility (i) is in good
operating condition and repair, subject to normal wear and tear, (ii) is
supplied with adequate utilities and other services necessary for the current
use of the Facility, and (iii) except as set forth on Section 2.10(e) of the
Sellers’ Disclosure Letter, is structurally sound and free of material defects
that would interfere with the current use of the Facility, with no material
unperformed alterations or repairs by the lessor or lessee required by the
applicable Lease or any applicable Law or Permit.

 

11



--------------------------------------------------------------------------------

Section 2.11 Intellectual Property.

(a) Owned Intellectual Property. Section 2.11(a) of the Sellers’ Disclosure
Letter lists all Intellectual Property owned by the Company (the “Owned
Intellectual Property”) that is registered or subject to an application for
registration. The Company is the exclusive owner of the Owned Intellectual
Property set forth in Section 2.11(a) of the Sellers’ Disclosure Letter and, to
the Knowledge of the Sellers, of the Trade Secrets owned by the Company. All
Persons (including current and former employees and independent contractors) who
create or contribute to material Owned Intellectual Property have validly and
irrevocably assigned to the Company in writing all of their rights therein that
did not initially vest with the Company by operation of law.

(b) Licenses and Other Agreements. Section 2.11(b) of the Sellers’ Disclosure
Letter lists all agreements to which the Company is a party or is otherwise
bound that relate to Intellectual Property, including (i) licenses of
Intellectual Property to the Company by any other Person (other than any “shrink
wrap licenses”), (ii) licenses of Intellectual Property to any other Person by
the Company, (iii) agreements otherwise granting or restricting the right to use
Intellectual Property and (iv) agreements transferring, assigning, indemnifying
with respect to or otherwise relating to Intellectual Property used or held for
use in the Business, in each case to the extent material to the Business.

(c ) No Infringement. The conduct of the Business does not infringe or otherwise
conflict with the rights of any Person in respect of any Intellectual Property.
To the Knowledge of the Sellers, none of the Owned Intellectual Property is
being infringed or otherwise used or being made available for use by any Person
without a license or permission from the Company, except as set forth in
Section 2.11(c) of the Sellers’ Disclosure Letter.

Section 2.12 Litigation. Except as set forth in Section 2.12 of the Sellers’
Disclosure Letter, (a) there is no Litigation pending or, to the Knowledge of
the Sellers, threatened against or affecting the Company or any of the Assets
and (b) there are no settlement agreements or similar written agreements with
any Governmental Authority and no outstanding orders, judgments, stipulations,
decrees, injunctions, determinations or awards issued by any Governmental
Authority against or adversely affecting the Company or any of the Assets.

Section 2.13 Compliance with Laws; Licenses and Permits.

(a) The Company is, and since January 1, 2004 have been, in compliance in all
material respects with applicable laws, statutes, ordinances, rules,
regulations, judgments, injunctions, orders and decrees (“Laws”) and, to the
Knowledge of the Sellers, is not under investigation with respect to any
material violation of any applicable Laws.

 

12



--------------------------------------------------------------------------------

(b) The Company has all licenses, franchises, permits, certificates, approvals
or other similar authorizations issued by Governmental Authorities and
affecting, or relating to, the Assets or required for the operation of the
Business (the “Permits”), except for such Permits the failure of which to hold
would not be, individually or in the aggregate, materially adverse to the
Company, or materially impair the ability of the Sellers to consummate the
transactions contemplated hereby or the ability of the Company to continue to
operate the Business following the Closing. Except as set forth in
Section 2.13(b) of the Sellers’ Disclosure Letter, (i) the Permits are valid and
in full force and effect, (ii) the Company is not in default under, and no
condition exists that with notice or lapse of time or both would constitute a
default under, the Permits and (iii) none of the Permits will be terminated or
impaired or become terminable, in whole or in part, as a result of the
transactions contemplated hereby.

Section 2.14 Environmental, Health and Safety Matters. Except as set forth in
Section 2.14 of the Sellers’ Disclosure Letter:

(a) The Company has complied and is in compliance in all material respects with
all applicable Environmental Laws and has obtained and is in compliance in all
material respects with all applicable Environmental Permits.

(b) Since January 1, 2004, no notice of violation or alleged violation,
notification of liability or potential liability or request for information has
been received by the Company relating to or arising out of any Environmental
Law. No order has been issued and is currently in effect, and since January 1,
2004, no penalty or fine has been assessed, involving the Company relating to or
arising out of any Environmental Law.

(c )No Release of Hazardous Substances by the Company or any of its predecessors
in interest has occurred since February 1, 1990 at, on, above, under or from any
properties currently or formerly owned, leased, operated or used by the Company
or any predecessors in interest, that has resulted or would reasonably be
expected to result in any Remedial Action.

(d) Neither the Company nor any predecessors in interest, nor to the Knowledge
of Sellers, any other Person caused or taken any action since February 1, 1990
that would reasonably be expected to result in any material liability or
obligation relating to (i) the environmental conditions at, on, above, under or
about any properties or assets currently or formerly owned, leased, operated or
used by the Company or any predecessors in interest or (ii) the past or present
use, management, handling, transport, treatment, generation, storage, disposal,
Release or threatened Release of, or exposure to, Hazardous Substances.

(e) The Sellers have provided to Buyer all environmental site assessments,
audits, investigations and studies in the possession, custody or control of the
Sellers or the Company, relating to properties or assets currently or formerly
owned, leased, operated or used by the Company.

 

13



--------------------------------------------------------------------------------

Section 2.15 Employees, Labor Matters, etc.

(a) The Company is not a party to or otherwise bound by any collective
bargaining agreement, and there are no labor unions or other organizations or
groups representing, purporting to represent, or to the Knowledge of Sellers,
attempting to represent any employees employed by the Company. Since January 1,
2006 there has not occurred or, to the Knowledge of the Sellers, been threatened
any material strike, slowdown, picketing, work stoppage, concerted refusal to
work overtime by, or lockout of, or other similar labor activity or organizing
campaign with respect to, any employees of the Company. The Company is in
material compliance with all applicable Laws respecting labor, employment, fair
employment practices, terms and conditions of employment, workers’ compensation,
occupational safety and health requirements, plant closings, wages and hours,
withholding of taxes, employment discrimination, disability rights or benefits,
equal opportunity, labor relations, worker classification, employee leave issues
and unemployment insurance and related matters. Except as disclosed in
Section 2.15 of the Sellers’ Disclosure Letter and except for instances that
would not be, individually or in the aggregate, material, the Company has not
received notice of (i) any unfair labor practice charge or complaint against the
Company pending before the National Labor Relations Board or any other
Governmental Authority, (ii) any charge or complaint against the Company pending
before the Equal Employment Opportunity Commission or any other Governmental
Authority responsible for the prevention of unlawful employment practices or
(iii) any complaint or lawsuit against the Company concerning employees or
former employees of the Company alleging employment discrimination or violations
of occupational safety and health requirements pending before a court of
competent jurisdiction.

(b) Prior to the Closing Date, the Company will not have incurred any liability
under the Worker Adjustment and Retraining Notification Act or any similar state
or local Law that remains unsatisfied as of the Closing Date.

Section 2.16 Employee Benefit Plans and Related Matters; ERISA.

(a) Disclosure. Section 2.16(a) of the Sellers’ Disclosure Letter lists all
Company Benefit Plans (including a written description of any oral Company
Benefit Plans). With respect to each such Company Benefit Plan, the Sellers have
provided or made available to Buyer complete and correct copies of (i) all
related plan documents, trust agreements, insurance contracts or other funding
arrangements, (ii) the two most recent actuarial and trust reports for both
ERISA funding and financial statement purposes, (iii) the two most recent Forms
5500 with all attachments required to have been filed with the IRS or the
Department of Labor, and all schedules thereto, (iv) the most recent IRS
determination letter with respect to each Company Benefit Plan, (v) all current
summary

 

14



--------------------------------------------------------------------------------

plan descriptions, (vi) all material communications received from or sent to the
IRS, the Pension Benefit Guaranty Corporation, the Department of Labor or any
other Governmental Authority (including a written description of any oral
communication) and (vii) all current employee handbooks and manuals. The Company
has not communicated to any current or former employee any intention or
commitment to amend or modify any Company Benefit Plan or to establish or
implement any other employee or retiree benefit or compensation plan or
arrangement.

(b) Qualification. Each Company Benefit Plan intended to be qualified under
section 401(a) of the Code, and the trust (if any) forming a part thereof, has
received a favorable determination letter from the IRS indicating it is so
qualified and, to the Knowledge of the Sellers, there are no existing
circumstances or events that would reasonably be expected to adversely affect
the qualified status of any plan. Each Company Benefit Plan has been operated in
all material respects in accordance with applicable Law.

(c) Liability; Compliance.

(i) Each Company Benefit Plan that is subject to the minimum funding standards
of the Code or ERISA satisfies such standards under sections 412 and 302 of the
Code and ERISA, respectively, and no waiver of such funding has been sought or
obtained. In addition, no such Company Benefit Plan incurred an “accumulated
funding deficiency” within the meaning of the predecessors to sections 412 or
302 of the Code and ERISA, respectively, whether or not waived.

(ii) Neither the Company nor any of its ERISA Affiliates have incurred (either
directly or indirectly, including as a result of an indemnification obligation)
any liability under or pursuant to Title I or IV of ERISA or the penalty, excise
Tax or joint and several liability provisions of the Code relating to employee
benefit plans, and no event, transaction or condition has occurred or exists
that could result in any such liability to the Company, any of its ERISA
Affiliates or, following the Closing Date, Buyer or any of its Affiliates. All
contributions and premiums required to have been paid by the Company or any of
its ERISA Affiliates to any Company Benefit Plan under the terms of any such
plan or its related trust, insurance contract or other funding arrangement, or
pursuant to any applicable Law (including ERISA and the Code) or collective
bargaining agreement have been paid within the time prescribed by any such plan,
agreement or applicable Law.

(iii) Other than routine claims for benefits, there are no pending or, to the
Knowledge of the Sellers, threatened or anticipated claims (A) by or on behalf
of any Company Benefit Plan or any employee or beneficiary covered under any
Company Benefit Plan, or otherwise involving any Company Benefit Plan or its
assets, or (B) by or on behalf of any current or

 

15



--------------------------------------------------------------------------------

former employee of the Company relating to his or her employment, termination of
employment, compensation or employee benefits. None of the Company Benefit Plans
is presently under audit or examination (nor has notice been received of a
potential audit or examination) by the IRS, the Department of Labor or any other
Governmental Authority, domestic or foreign.

(iv) The Company has no liability in respect of post-retirement health, medical
or life insurance benefits for retired, former or current employees of the
Company except as required to avoid the excise tax under section 4980B of the
Code.

(v) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated by this
Agreement will not (alone or in combination with any other event) (A) except as
set forth on Section 2.16(c)(v) in the Sellers’ Disclosure Letter, entitle any
current or former employee, consultant, officer or director of the Company to
severance pay or any other payment, (B) except as set forth on
Section 2.16(c)(v) in the Sellers’ Disclosure Letter, result in any payment
becoming due, accelerate the time of payment or vesting of benefits, or increase
the amount of compensation due to any such employee, consultant, officer or
director, (C) result in any forgiveness of indebtedness, trigger any funding
obligation under any Company Benefit Plan or impose any restrictions or
limitations on the Company’s rights to administer, amend or terminate any
Company Benefit Plan or (D) result in any payment (whether in cash or property
or the vesting of property) to any “disqualified individual” (as such term is
defined in Treasury Regulation section 1.280G-1) that could reasonably be
construed, individually or in combination with any other such payment, to
constitute an “excess parachute payment” (as defined in section 280G(b)(1) of
the Code). No Person is entitled to receive any additional payment (including
any tax gross-up or other payment) from the Company as a result of the
imposition of the excise taxes required by section 4999 of the Code or any taxes
required by section 409A of the Code.

Section 2.17 Tax Matters. Except as set forth in Section 2.17 of the Sellers’
Disclosure Letter:

(a) Filing and Payment. To the Knowledge of Sellers, all Tax Returns required to
be filed by, on behalf of or with respect to the Company have been duly and
timely filed and are complete and correct in all material respects.
Section 2.17(a) of the Sellers’ Disclosure Letter lists all of the states,
territories and jurisdictions in which such income, franchise, sales or use Tax
Returns with respect to the Company were filed for the past three years, and
complete copies of all such Tax Returns have been made available to Buyer. All
Taxes (whether or not reflected on such Tax Returns) required to be paid with
respect to, or that could give rise to a Lien

 

16



--------------------------------------------------------------------------------

on the Assets of, the Company have been duly and timely paid. All Taxes owed by
the Company for any taxable period (or a portion thereof) ending on or prior to
the Closing Date which are not yet due and payable have been or will be on or
prior to the Closing Date properly reserved for on the books and records of the
Company and reflected on the Financial Statements. All Taxes required to be
withheld by the Company have been duly and timely withheld, and such withheld
Taxes have been either duly and timely paid to the proper Governmental Authority
or properly set aside in accounts for such purpose.

(b) Financial Records. All accounting entries (including charges and accruals)
for Taxes with respect to the Company reflected on the books of the Company
(excluding any provision for deferred income taxes reflecting either differences
between the treatment of items for accounting and income tax purposes or
carryforwards) are adequate to cover any material Tax liabilities accruing
through the end of the last period for which the Company ordinarily record items
on their respective books. Since the end of the last period for which the
Company ordinarily record items on their respective books, the Company has not
engaged in any transaction, or taken any other action, other than in the
ordinary course of business, that would reasonably be expected to result in a
materially increased Tax liability or materially reduced Tax Asset.

(c) Procedure and Compliance. All Tax Returns filed with respect to Tax years of
the Company through the Tax year ended December 31, 2005 has been examined and
closed or are Tax Returns with respect to which the applicable period for
assessment under applicable Law, after giving effect to extensions or waivers,
has expired. No written agreement or other document waiving or extending, or
having the effect of waiving or extending, the statute of limitations or the
period of assessment or collection of any Taxes with respect to the Company, and
no written power of attorney with respect to any such Taxes have been filed or
entered into with any Governmental Authority. Except as set forth in
Section 2.17(c) of Sellers’ Disclosure Letter, the time for filing any Tax
Return with respect to the Company has not been extended to a date later than
the date of this Agreement. The Sellers have not received notice that any Taxes
with respect to the Company are currently under audit, examination or
investigation by any Governmental Authority or the subject of any judicial or
administrative proceeding. No Governmental Authority has asserted or threatened
to assert any deficiency, claim or issue with respect to Taxes or any adjustment
to Taxes against the Company with respect to any taxable period for which the
period of assessment or collection remains open. No adjustment that would
materially increase the Tax liability, or materially reduce any Tax Asset of the
Company has been made and the Sellers have not received notice that any such
adjustment is proposed or threatened by a Governmental Authority during any
audit of any taxable period which would reasonably be expected to be made,
proposed or threatened in an audit of any subsequent taxable period. No material
elections for Tax purposes (including any entity classification elections) have
been made with respect to the Company that are in force or by which the Company
is bound. No jurisdiction (whether within or without the United States) in which
the Company has not filed a particular

 

17



--------------------------------------------------------------------------------

type of Tax Return has asserted that the Company is required to file such Tax
Return in such jurisdiction.

(d) Tax Sharing, Consolidation and Similar Arrangements. The Company (i) has not
received or applied for a Tax ruling or entered into a closing agreement
pursuant to Section 7121 of the Code (or any predecessor provision or any
similar provision of state or local law), in either case that would be binding
upon the Company after the Closing Date, (ii) is not or has never been a member
of any affiliated, consolidated, combined or unitary group for purposes of
filing Tax Returns or paying Taxes or (iii) has no liability for the Taxes of
any Person (whether under Treasury Regulation Section 1.1502-6 or any similar
provision of state, local or foreign law, as a transferee or successor, pursuant
to any Tax sharing or indemnity agreement or other contractual agreements (“Tax
Agreements”), or otherwise).

(e) Certain Events. The Company will not be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date, as a result of any
(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date under Section 481 of the Code (or any corresponding provision
of state, local or foreign income Tax law), (ii) installment sale or open
transaction disposition made on or prior to the Closing Date, (iii) prepaid
amount received on or prior to the Closing Date or (iv) any election pursuant to
Section 108(i) of the Code (or any similar provision of state, local or foreign
law) made with respect to any Pre-Closing Tax Period. The Company has not
participated in a “listed transaction” within the meaning of Treasury
Regulations Section 1.6011-4(c). The Company has not been a “distributing
corporation” or a “controlled corporation” within the meaning of Section 355 of
the Code (x) in the two years prior to the date of this Agreement or (y) in a
distribution that could otherwise constitute a “plan” or “series of related
transactions” in conjunction with the transaction contemplated by this
Agreement. The Company is not a party to a “gain recognition agreement” within
the meaning of the Treasury Regulations under Section 367 of the Code. No
withholding of Taxes is required in connection with the payment of the Purchase
Price.

Section 2.18 Insurance. Section 2.18 of the Sellers’ Disclosure Letter lists,
and the Sellers have made available to Buyer, complete copies of all insurance
policies (including fidelity bonds and other similar instruments) relating to
the Assets, the Business or the employees, officers or directors of the Company.
There is no claim by or with respect to the Company pending under any of such
policies as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or in respect of which such underwriters have
reserved their rights. All premiums payable under such policies have been timely
paid, and the Sellers and the Company have otherwise complied fully with the
terms and conditions of such policies. Such policies (or other policies
providing

 

18



--------------------------------------------------------------------------------

substantially similar insurance coverage) have been in effect continuously since
January 1 of the third calendar year preceding the Balance Sheet Date and remain
in full force and effect. Such policies are of the type and in amounts
customarily carried by Persons conducting businesses similar to those of the
Company. To the Knowledge of the Sellers, since the time any such policies were
last renewed or issued, there has not been any threatened termination of,
premium increase with respect to or alteration of coverage under, any of such
policies.

Section 2.19 Finders’ Fees. Except for DN Partners, LLC, whose fees and expenses
will be paid pursuant to Section 6.2(d) or by the Sellers, there is no
investment banker, broker, finder or other intermediary retained by or
authorized to act on behalf of the Sellers or the Company who might be entitled
to any fee or commission from Buyer or any of its Affiliates (including, after
the Closing, the Company) upon consummation of the transactions contemplated
hereby.

Section 2.20 Transactions with Affiliates. Section 2.20 of the Sellers’
Disclosure Letter sets forth every business relationship (other than normal
employment relationships) between the Company, on the one hand, and any Seller
or any officer, director, employee or stockholder or family member (or any
entity in which any of them has a material financial interest, directly or
indirectly) of any Seller, on the other hand. None of said parties (other than
such Seller) owns any assets which are used in the Business, or is engaged in
any business which competes with the Business.

Section 2.21 Customers. Except as set forth on Section 2.21 of the Sellers’
Disclosure Letter, no customer which accounts for five percent (5%) or more of
gross revenue of the Company has notified the Company or the Sellers that it,
and to the Knowledge of Sellers, no such customer, intends to reduce or cease
doing business with Company.

Section 2.22 Inventories. All Inventory reflected on the Reference Balance Sheet
consists of items of a quantity and quality historically useable and/or saleable
in the normal course of business.

Section 2.23 Receivables.

(a) The accounts receivable set forth on the Reference Balance Sheet, and all
accounts receivable arising since the Reference Balance Sheet, represent bona
fide claims of the Company against debtors for sales of goods, services
performed or other charges arising on or before the date hereof, and all the
goods delivered and services performed which gave rise to said accounts were
delivered or performed in accordance with the applicable orders, contracts or
customer requirements. Said accounts receivable are subject to no defenses,
counterclaims or rights of setoff and are fully collectible in the ordinary
course of business without cost in collection efforts therefore (other than
costs incurred in the ordinary course of business) at their aggregate recorded
amount, except

 

19



--------------------------------------------------------------------------------

as set forth on Section 2.23(a) of the Sellers’ Disclosure Letter.

(b) Section 2.23(b) of the Sellers’ Disclosure Letter sets forth a true,
complete and accurate list of all accounts receivable of Seller as of the
Balance Sheet Date.

Section 2.24 Bank Accounts. Section 2.24 of the Sellers’ Disclosure Letter sets
forth a complete and correct list containing the names of each bank in which the
Company has an account or safe deposit or lock box, the account or box number,
as the case may be, and the name of every person authorized to draw thereon or
having access thereto.

ARTICLE 3

Representations and Warranties of Buyer

Buyer represents and warrants to the Sellers, as of the date hereof and as of
the Closing Date, as follows:

Section 3.1 Corporate Status. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

Section 3.2 Corporate and Governmental Authorization.

(a) Buyer has all requisite corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by Buyer and the performance of its obligations hereunder has been duly
authorized by all requisite corporate action of Buyer. Buyer has duly executed
and delivered this Agreement. This Agreement constitutes the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
transfer and conveyance laws and other similar laws of general application
relating to or affecting the rights and remedies of creditors.

(b) The execution and delivery of this Agreement by Buyer and the performance of
its obligations hereunder require no action by or in respect of, or filing with,
any Governmental Authority other than any actions or filings under Laws the
absence of which would not be, individually or in the aggregate, materially
adverse to Buyer or materially impair the ability of Buyer to consummate the
transactions contemplated hereby.

Section 3.3 Non-Contravention. The execution and delivery of this Agreement by
Buyer and the performance of its obligations hereunder do not and will not
(a) conflict with or result in any violation or breach of any provision of any
of the Organizational

 

20



--------------------------------------------------------------------------------

Documents of Buyer, (b) assuming compliance with the matters referred to in
Section 3.2(b), conflict with or result in any violation or breach of any
provision of any applicable Law or (c) require any consent or other action by
any Person under any provision of any material agreement or other instrument to
which Buyer is a party.

Section 3.4 Purchase for Investment. Buyer is purchasing the Shares for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof. Buyer (either alone or together with its
advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Shares and is capable of bearing the economic risks of such investment.

Section 3.5 Litigation. There is no Litigation pending against, or, to the
Knowledge of Buyer, threatened against or affecting, Buyer before any court or
arbitrator or any Governmental Authority which in any manner challenges or seeks
to prevent, enjoin, alter or materially delay the transactions contemplated by
this Agreement.

Section 3.6 Finders’ Fees. Except for Mesirow Financial, whose fees and expenses
will be paid by Buyer, there is no investment banker, broker, finder or other
intermediary retained by or authorized to act on behalf of Buyer who might be
entitled to any fee or commission from the Sellers or any of its Affiliates upon
consummation of the transactions contemplated by this Agreement.

ARTICLE 4

Certain Covenants

Section 4.1 Conduct of the Business. From the date hereof until the Closing, the
Sellers shall cause the Company to take or to refrain from taking any actions in
its control that would cause any representation or warranty in Article II hereof
to be untrue as of the Closing.

Section 4.2 Confidentiality. The Confidentiality Agreement, dated as of May 15,
2009, between the Sellers and Buyer (as such agreement may be amended from time
to time, the “Confidentiality Agreement”) shall continue in full force and
effect until the Closing, at which time it shall automatically terminate. From
and after the Closing: (i) the Sellers, on the one hand, and Buyer, on the other
hand, shall, and shall cause their respective Affiliates and representatives to,
maintain in confidence this Agreement and any written, oral or other information
related to the negotiation hereof, (ii) the Sellers shall, and shall cause its
respective Affiliates and representatives to, maintain in confidence any
written, oral or other information relating to the Company obtained by virtue of
the Sellers’ ownership of the Company prior to the Closing and (iii) Buyer
shall, and shall cause its Affiliates and representatives to, maintain in
confidence any written, oral or other information of or relating to the Sellers
(other than information relating to the

 

21



--------------------------------------------------------------------------------

Company) obtained by virtue of Buyer’s ownership of the Company from and after
the Closing, except, in each case, to the extent that the applicable party is
required to disclose such information by judicial or administrative process or
pursuant to applicable Law or such information can be shown to have been in the
public domain through no fault of the applicable party.

Section 4.3 Further Assurances. Following the Closing, the Sellers shall, and
shall cause their respective Affiliates and their Affiliates’ representatives
to, execute and deliver such additional instruments, documents, conveyances or
assurances and take such other actions as shall be necessary, or otherwise
reasonably be requested by Buyer or the Company, to confirm and assure the
rights and obligations provided for in this Agreement and render effective the
consummation of the transactions contemplated hereby, or otherwise to carry out
the intent and purposes of this Agreement.

Section 4.4 Public Announcements. Except as required by applicable Law or stock
exchange rules, neither Buyer nor the Sellers shall make, or permit any of their
Affiliates or representatives to make, any public announcement in respect of
this Agreement or the transactions contemplated hereby without the prior written
consent of the other party.

Section 4.5 Resignations. At the Closing, the Sellers shall deliver to Buyer the
resignations of all directors of the Company and of all persons who Buyer
notifies the Sellers’ Representative will not be officers of the Company after
the Closing Date.

Section 4.6 Mutual Release and Waiver of Claims.

(a) Release of Company. As of the Closing, each Seller hereby irrevocably waives
and releases the Company and any present and former directors, officers, agents
and employees of the Company, from any and all actions, claims, causes of action
or liabilities of any nature, in law or equity, known or unknown, and whether or
not heretofore asserted, which the Sellers ever had, now has or hereafter can,
shall or may have against any of the foregoing for, upon or by reason of any
matter, cause or thing whatsoever since the formation of the Company to the
Closing. Notwithstanding the foregoing, nothing in this Section 4.6(a) shall be
construed to constitute a waiver or release of (i) any claim that a Seller may
have under this Agreement, including without limitation, any right to
indemnification that such Seller may have under Article 8, (ii) any right to
indemnification under the Company’s Organizational Documents that such Seller or
its Affiliates may have as a current or former director and/or officer of the
Company, (iii) if applicable, any claim that a Seller may have arising under
such Seller’s employment agreement with the Company, or (iv) any right or claim
under any Directors and Officers Insurance Policy of the Company.

 

22



--------------------------------------------------------------------------------

(b) Release of Sellers. As of the Closing, the Company hereby irrevocably waives
and releases each Seller, from any and all actions, claims, causes of action or
liabilities of any nature, in law or equity, known or unknown, and whether or
not heretofore asserted, which the Company or any of its Affiliates ever had,
now has or hereafter can, shall or may have against each Seller, upon or by
reason of any matter, cause or thing whatsoever since the formation of the
Company to the Closing. Notwithstanding the foregoing, nothing in this
Section 4.6(b) shall be construed to constitute a waiver or release of (i) any
claim that the Company may have under this Agreement, including without
limitation, any right to indemnification that the Company may have under Article
8 or (ii) any claim arising from any action or inaction constituting fraud or
intentional violation of law on the part such Seller.

ARTICLE 5

Tax Matters

Section 5.1 Books and Records; Cooperation. Buyer and the Sellers shall (and
shall cause their respective Affiliates to) (a) provide the other party and its
Affiliates with such assistance as may be reasonably requested in connection
with the preparation of any Tax Return or any audit or other examination by any
taxing authority or any judicial or administrative proceeding relating to Taxes
and (b) retain (and provide the other party and its Affiliates with reasonable
access to) all records or information which may be relevant to such Tax Return,
audit, examination or proceeding, provided that the foregoing shall be done in a
manner so as not to interfere unreasonably with the conduct of the business of
the parties.

Section 5.2 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with transactions contemplated by this
Agreement (including any real property transfer tax and any similar Tax) shall
be paid by the Sellers when due, and the Sellers will, at its own expense, file
all necessary Tax returns and other documentation with respect to all such Taxes
and fees, and, if required by applicable law, Buyer will, and will cause its
Affiliates to, join in the execution of any such Tax returns and other
documentation.

Section 5.3 Tax Agreements. Prior to the Closing Date, the Sellers shall
terminate all Tax Agreements to which the Company is a party such that the
Company shall have no obligations thereunder following the Closing.

Section 5.4 No Section 108(i) Election. The Sellers shall not make (or permit to
be made) any election under Section 108(i) of the Code (or any similar provision
under state, local or foreign Law) that applies to any income or deduction
realized by the Company prior to the Closing.

 

23



--------------------------------------------------------------------------------

ARTICLE 6

Conditions Precedent

Section 6.1 Conditions to Obligations of Buyer and the Sellers. The obligations
of Buyer and the Sellers to consummate the transactions contemplated hereby
shall be subject to the fulfillment at or prior to the Closing of the following
condition:

(a) No Injunction, etc. Consummation of the transactions contemplated hereby
shall not have been restrained, enjoined or otherwise prohibited or made illegal
by any applicable Law.

Section 6.2 Conditions to Obligations of Buyer. The obligation of Buyer to
consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing of the following additional conditions:

(a) Representations; Performance. The representations and warranties of the
Sellers contained in this Agreement and in any certificate or other writing
delivered pursuant hereto (i) that are qualified by materiality or Material
Adverse Effect shall be true and correct in all respects or (ii) that are not
qualified by materiality or Material Adverse Effect shall be true and correct in
all material respects, except that the Fundamental Representations shall be true
and correct in all respects, in each case at and as of the date hereof and at
and as of the Closing Date with the same effect as though made at and as of the
Closing Date. The Sellers shall have in all material respects duly performed and
complied with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by the Sellers at or prior to the
Closing. The Sellers’ Representative shall have delivered to Buyer a
certificate, dated as of the Closing Date, signed by a duly authorized officer
of the Sellers’ Representative to the effect set forth above in this
Section 6.2(a).

(b) Consents. The Sellers shall have received all consents, authorizations or
approvals or delivered all notices required under the Material Contracts listed
in Section 6.2(b) of the Sellers’ Disclosure Letter, in each case in form and
substance reasonably satisfactory to Buyer, and no such consents,
authorizations, approvals or notices shall have been revoked.

(c ) No Litigation, etc. No Litigation shall have been filed and be pending, no
Governmental Authority shall have notified Buyer, the Sellers or the Company of
its intention to commence, or recommend the commencement of, Litigation and no
Law shall have been enacted, entered, enforced, promulgated or issued with
respect to or deemed applicable to, which in any case

 

24



--------------------------------------------------------------------------------

seeks or purports to challenge, prohibit, interfere with, limit, delay,
restrain, impose damages or other material obligations in connection with or
increase the cost of, the consummation of the transactions contemplated by this
Agreement, including without limitation the acquisition, ownership, voting or
disposition by Buyer of any Shares and the ownership, control or operation by
Buyer, the Company or any of their respective Affiliates of a material portion
of the Business or Assets.

(d) Termination of Agreements. The Company shall have satisfied and discharged
as of the Closing Date all obligations arising under all of the following
agreements, with written acknowledgement by the counterparties to such
agreements of such satisfaction and discharge in form acceptable to Buyer
delivered at the Closing, it being agreed that (x) all amounts required to
satisfy any payment obligations of the Company thereunder shall be satisfied
with funds provided by Buyer at the Closing upon and subject to satisfaction of
all closing conditions of Buyer (and, for the avoidance of doubt, the amount of
such funds shall reduce the Purchase Price as provided in Article II hereunder)
and (y) the repayment of indebtedness shall be accompanied by the filing of all
instruments necessary to evidence the release of any Liens or guaranties
relating to such indebtedness:

(i) all agreements evidencing any indebtedness for borrowed money of the
Company, (other than the U.S. Steel Note, all obligations of the Company under
credit cards issued by Fifth Third Bank, the obligations to Soudronic which are
scheduled to be paid after Closing, and the payments due to Severstal Wheeling
and Kemeny Overseas Packaging (BAO Steel), all of which Company shall pay in
accordance with their terms after the Closing);

(ii) all agreements (written or oral) with DN Partners or other Affiliates of
the Company (other than any employment agreements with any of the Sellers),
including without limitation the Stock Purchase and Shareholders Agreement,
dated July 26, 2002, by and among the Company, DN Partners and the other parties
signatory thereto and the Preferred Stock Purchase Agreement dated June 18,
2002, as amended;

(iii) that certain letter agreement, dated March 13, 2009, by and between the
Company and DN Partners, LLC, it being understood that such letter agreement
will be terminated for an amount of Six Hundred and Fifty Thousand Dollars
($650,000);

 

25



--------------------------------------------------------------------------------

(iv) that certain letter agreement, dated August 1, 2002, by and between the
Company and DN Partners, LLC for financial and management consulting services,
it being understood that such letter agreement will be terminated for an amount
of Sixty Thousand Dollars ($60,000);

(v) the Employment Agreement of Terry Kline shall have been amended to remove
the provisions relating to the Kline Bonus Payment; and

(vi) all agreements (written or oral) with William Ruba, other than the
employment agreement listed on Section 2.16(a) of the Sellers’ Disclosure Letter
(and any rights to payments upon a sale of the Company shall have been waived).

(e) FIRPTA Certificate. The Company has delivered to Buyer a statement, as
contemplated under and meeting the requirements of sections 1.897-2(g)(2) and
1.1445-2(c)(3) of the Treasury Regulations, to the effect that the Shares do not
constitute a U.S. real property interest as of the Closing Date under
section 897(c)(1) of the Code and the Treasury Regulations.

(f) Opinion. Buyer shall have received an opinion, dated the Closing Date, from,
Chuhak & Tecson, P.C., counsel to the Company and the Sellers, in the form
attached hereto as Exhibit A.

(g) Landlord Estoppel Certificate. Buyer shall have received an estoppel
certificate, dated as of the Closing Date, from CenterPoint Properties Trust,
substantially in the form attached hereto as Exhibit B.

(h) Bank Accounts. The Sellers shall have caused the Company to execute
signature cards under which the only Persons entitled to draw on the accounts
listed on Section 2.24 of the Sellers’ Disclosure Letter shall be those Persons
identified by Buyer no less than two Business Days prior to the Closing.

(i) Redemption of the Preferred Stock. All issued and outstanding shares of
Preferred Stock shall have been redeemed immediately prior to the Closing for an
aggregate amount of Nine Hundred Twenty-Three Thousand Seventy-Seven Dollars
($923,077) (such aggregate amount, the “Preferred Stock Redemption Amount”),with
funds provided by Buyer as provided in Section 1.2 at the Closing upon and
subject to satisfaction of all closing conditions of Buyer (and, for the
avoidance of doubt, the amount of such funds shall reduce the Purchase Price as
provided in Article II hereunder), and the Sellers’ Representative

 

26



--------------------------------------------------------------------------------

shall have delivered to Buyer a release and waiver of claims in favor of the
Company and Buyer, duly executed by each holder of Preferred Stock, in form and
substance reasonably satisfactory to Buyer.

(j) W-9 Forms. Buyer shall have received from each holder of Preferred Stock, a
valid and executed IRS Form W-9.

Section 6.3 Condition to Obligations of the Sellers. The obligation of the
Sellers to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Closing of the following additional
condition:

(a) Representations; Performance. The representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
at and as of the date hereof and shall be repeated and shall be true and correct
in all material respects at and as of the Closing Date with the same effect as
though made at and as of such time. Buyer shall have in all material respects
duly performed and complied with all agreements, covenants and conditions
required by this Agreement to be performed or complied with by Buyer at or prior
to the Closing. Buyer shall have delivered to the Sellers’ Representative a
certificate, dated as of the Closing Date, signed by a duly authorized officer
of Buyer to the effect set forth above in this Section 6.3(a).

ARTICLE 7

Termination

Section 7.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a) by the written agreement of Buyer and the Sellers’ Representative;

(b) by either Buyer or the Sellers’ Representative by notice to the other party,
if:

(i) the Closing shall not have been consummated on or before the Business Day
following the date hereof (the “End Date”), provided, however, that the right to
terminate this Agreement pursuant to this Section 7.1(b)(i) shall not be
available to any party whose breach of any provision of this Agreement results
in the failure of the Closing to be consummated by such time; or

 

27



--------------------------------------------------------------------------------

(ii) (A) there shall be any Law that makes consummation of the Closing illegal
or otherwise prohibited or (B) any judgment, injunction, order or decree of any
Governmental Authority having competent jurisdiction enjoining Buyer or the
Sellers from consummating the Closing is entered and such judgment, injunction,
order or decree shall have become final and nonappealable;

(c ) by Buyer by notice to the Sellers’ Representative, if a breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of the Sellers or the Company set forth in this Agreement shall have
occurred that would cause the condition set forth in Section 6.2(a) not to be
satisfied, and such breach is incapable of being cured by the End Date,
provided, however, that Buyer shall not have the right to terminate this
Agreement pursuant to this Section 7.1(c) if Buyer is then in material breach or
violation of its representations, warranties or covenants contained in this
Agreement; or

(d) by the Sellers’ Representative by notice to Buyer, if a l breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of Buyer set forth in this Agreement shall have occurred that would
cause the condition set forth in Section 6.3(a) not to be satisfied, and such
breach is incapable of being cured by the End Date, provided, however, that the
Sellers’ Representative shall not have the right to terminate this Agreement
pursuant to this Section 7.1(d) if the Sellers are then in material breach or
violation of its representations, warranties or covenants contained in this
Agreement; or

Section 7.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 7.1, this Agreement shall become void and of no effect without liability
of any party (or any of its directors, officers, employees, stockholders,
Affiliates, agents, representatives or advisors) to the other party hereto,
provided, however, no such termination shall relieve either party of liability
for a breach of this Agreement. The provisions of this Section 7.2 and
Section 9.1, Section 9.2, Section 10.1 and Section 10.4 shall survive any
termination hereof pursuant to Section 7.1.

ARTICLE 8

Indemnification

Section 8.1 Survival. The representations and warranties of the parties
contained in this Agreement or in any certificate or other writing delivered
pursuant hereto or in connection herewith shall survive the Closing until the
eighth (8th) month anniversary of the Closing Date; provided that the
representations and warranties in Section 2.4 (collectively, the “Fundamental
Representations”) shall survive indefinitely or until the latest date permitted
by law. The covenants and agreements of the parties contained in this Agreement

 

28



--------------------------------------------------------------------------------

or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing indefinitely or for the shorter
period explicitly specified therein. Notwithstanding the preceding sentences,
any breach of representation, warranty, covenant or agreement in respect of
which indemnity may be sought under this Agreement shall survive the time at
which it would otherwise terminate pursuant to the preceding sentences, if
written notice of the inaccuracy or breach thereof giving rise to such right of
indemnity shall have been given to the party against whom such indemnity may be
sought prior to such time.

Section 8.2 Indemnification by the Sellers. From and after the Closing, and
subject to this Article 8, each Seller shall, severally and not jointly (in
proportion to the Common Stock ownership percentage set forth on Schedule 1)
defend, indemnify and hold harmless each of Buyer, its Affiliates and, after the
Closing, the Company, and their respective officers, directors, employees,
agents, successors and assigns (collectively, the “Buyer Indemnitees”) from and
against, and pay or reimburse the Buyer Indemnitees for, any and all Losses
resulting from (a) any inaccuracy in or breach of any representation or warranty
when made or deemed made by the Sellers in or pursuant to this Agreement,
(b) any breach or default in performance by the Sellers (or, prior to the
Closing, the Company) of any covenant or agreement under this Agreement or
(c) Company Transaction Expenses, the Indebtedness of the Company as of
immediately prior to the Closing and the DN Advisory Fee, in each case, solely
to the extent the amounts relating thereto are not included in the computation
set forth in Section 1.3(b).

Section 8.3 Indemnification by Buyer. From and after the Closing, and subject to
this Article 8, Buyer shall defend, indemnify and hold harmless each Seller and
their officers, directors, employees, agents, successors and assigns
(collectively, the “Seller Indemnitees”) from and against, and pay or reimburse
the Seller Indemnitees for, any and all Losses resulting from (a) any inaccuracy
in or breach of any representation or warranty made or deemed made by Buyer in
or pursuant to this Agreement or (b) any breach or default in performance by
Buyer of any covenant or agreement under this Agreement.

Section 8.4 Limitations on Indemnity. Buyer and the Sellers agree, for
themselves and on behalf of the Buyer Indemnitees and the Sellers Indemnitees:

(a) No Buyer Indemnitee will assert any claims for indemnification under
Section 8.2(a): (i) until such time as the aggregate amount of all Losses that
Buyer Indemnitees may have under Section 8.2(a) exceeds $200,000 (the “Indemnity
Threshold”), and then only for the aggregate amount of all Losses in excess of
the Indemnity Threshold, subject to the maximum cap set forth in Section 8.4(a)
of the Sellers’ Disclosure Letter. For avoidance of doubt, and for example
purposes only, if a claim for indemnification were made in the amount of One
Million Two Hundred Thousand Dollars ($ 1,200,000), the Buyer Indemnitees would
bear Two Hundred

 

29



--------------------------------------------------------------------------------

Thousand Dollars ($200,000) and Sellers would bear One Million Dollars
($1,000,000) of such claim. Notwithstanding anything to the contrary set forth
herein, the Indemnity Threshold and the other provisions of this Section 8.4
will not apply to the obligations of the Sellers to indemnify the Buyer
Indemnitees in connection with (x) an inaccuracy in or breach of the Fundamental
Representations made by the Sellers or the representations made by the Sellers
in clauses (b) or (e) of Section 2.8, (y) in connection with any fraud or
(z) any breach of Section 4.6; provided, however, that Buyer Indemnitees
collectively shall not be entitled to recover from the following Sellers for one
or more claims in connection with any breach of the representations and
warranties described in Article 2 of this Agreement, any breach or default in
performance by such Sellers of any covenant or agreement under this Agreement or
for any action based on a fraudulent representation or warranty made in this
Agreement more than the following amounts in the aggregate with respect to all
such claims: Three Hundred Fifty-One Thousand Five Hundred Eight Dollars
($351,508) from the Dorian Mlsna Trust dated May 27, 1993: One Million Three
Hundred Eighteen Thousand Four Hundred Seventy-Nine Dollars ($1,318,479) from
the Peter Giammanco, Jr. Marital Trust. With respect to any claim against the
Dorian Mlsna Trust dated May 27, 1993 or the Peter Giammanco, Jr. Marital Trust,
based on fraud, such claim must be based on the actual knowledge of the fraud by
Dorian Mlsna, Trustee of each such trust, prior to the Closing; provided,
further, the foregoing limitation to indemnification would still be subject to
the Two Hundred Thousand Dollars ($200,000) Indemnity Threshold and the maximum
cap set forth in Section 8.4(a) of the Sellers’ Disclosure Letter where
applicable. In the event a claim is made in connection with any fraud, the Buyer
Indemnitees will not be restricted by the limitation of Common Stock ownership
percentage set forth in Section 8.2 and instead will be entitled to recover
fully, without limitation, against the Seller accountable for such fraud.

(b) For purposes of this Article 8, any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or similar qualification, and without
regard to any qualification or requirement that a matter be or not be
“reasonably expected” to occur, contained in or otherwise applicable to such
representation or warranty provided that this Section 8.4(c) shall not apply to
Sections 2.6, 2.7, 2.8, the definition of “Material Contract”, Section 2.11(b)
or Section 2.16(a).

(c ) The rights and remedies of any party in respect of any inaccuracy or breach
of any representation, warranty, covenant or agreement shall in no way be
limited by the fact that the act, omission, occurrence or other state of facts
or circumstances upon which any claim of any such inaccuracy or breach is based
may also be the subject matter of any other representation, warranty, covenant
or agreement as to which there is no inaccuracy or breach. The representations,
warranties and covenants of the Sellers and Buyer’s rights to indemnification
with respect thereto shall not be affected or deemed waived by reason of any
investigation made by or on behalf of Buyer (including by any of its advisors,
consultants or representatives) or by reason of the fact that Buyer or any

 

30



--------------------------------------------------------------------------------

of such advisors, consultants or representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate.

Section 8.5 Notification of Claims; Third Party Claims.

(a) A Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought under this Article 8, describing in reasonable
detail the facts and circumstances with respect to the subject matter of such
claim; provided, however, that the failure to provide such notice shall not
release the Indemnifying Party from any of its obligations under this Article 8
except to the extent the Indemnifying Party is materially prejudiced by such
failure. The parties agree that (i) in this Article 8 they intend to shorten (in
the case of the limited survival periods specified in Section 8.1) the
applicable statute of limitations period with respect to certain claims,
(ii) notices for claims in respect of a breach of a representation, warranty,
covenant or agreement (other than a post-Closing covenant) must be delivered
prior to the expiration of any applicable survival period specified in
Section 8.1 for such representation, warranty, covenant or agreement,
(iii) notices for claims in respect of a breach of a post-Closing covenant must
be delivered prior to the date that is six months after the last day of the
effective period of such post-Closing covenant and (iv) any claims for
indemnification for which notice is not timely delivered in accordance with this
Section 8.5 shall be expressly barred and are hereby waived, provided that if,
prior to such applicable date, a party shall have notified any other party in
accordance with the requirements of this Section 8.5 of a claim for
indemnification under this Article 8 (whether or not formal legal action shall
have been commenced based upon such claim), such claim shall continue to be
subject to indemnification in accordance with this Article 8 notwithstanding the
passing of such applicable date.

(b) Upon receipt of notice of a claim for indemnity from an Indemnified Party
pursuant to this Section 8.5 in respect of a pending or threatened claim or
demand by a Third Party that the Indemnified Party has determined has given or
could reasonably give rise to a right of indemnification under this Agreement
(such claim or demand being a “Third Party Claim” and including without
limitation a pending or threatened claim or demand asserted by a Third Party
against the Indemnified Party), the Indemnifying Party may, by notice to the
Indemnified Party delivered within twenty Business Days of the receipt of notice
of such Third Party Claim, assume the defense and control of such Third Party
Claim (at the expense of such Indemnifying Party and so long as the Indemnifying
Party acknowledges in writing its obligation to indemnify the Indemnified Party
for Losses related to such Third Party Claim); provided that counsel for the
Indemnifying Party who shall conduct the defense of such Third Party Claim shall
be reasonably satisfactory to the Indemnified Party, and the Indemnified Party
may participate in such defense at such Indemnified Party’s expense. The
Indemnified Party may take any actions reasonably necessary to defend such Third
Party Claim prior to the time that it

 

31



--------------------------------------------------------------------------------

receives notice from the Indemnifying Party as contemplated by the preceding
sentence. If the Indemnifying Party does not promptly assume the defense of such
Third Party Claim following notice thereof, the Indemnified Party shall be
entitled to assume and control such defense and to settle or agree to pay in
full such Third Party Claim without the consent of the Indemnifying Party
without prejudice to the ability of the Indemnified Party to enforce its claim
for indemnification against the Indemnifying Party hereunder. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
(which shall not be unreasonably withheld), consent to a settlement, compromise
or discharge of, or the entry of any judgment arising from, any Third Party
Claim, unless such settlement, compromise or discharge does not involve any
finding or admission of any violation of Law or admission of any wrongdoing by
the Indemnified Party and the Indemnifying Party shall (i) pay or cause to be
paid all amounts arising out of such settlement or judgment concurrently with
the effectiveness of such settlement, (ii) not encumber any of the assets of any
Indemnified Party or agree to any restriction or condition that would apply to
or adversely affect any Indemnified Party and (iii) obtain, as a condition of
any settlement or other resolution, a complete and unconditional release of each
Indemnified Party from any and all liability in respect of such Third Party
Claim. If the Indemnified Party in good faith determines that the conduct of the
defense or any proposed settlement of any Third Party Claim would reasonably be
expected to affect adversely the Indemnified Party’s Tax liability or the
ability of the Company to conduct its business, or that the Indemnified Party
may have available to it one or more defenses or counterclaims that are
inconsistent with one or more of those that may be available to the Indemnifying
Party in respect of such Third Party Claim, the Indemnified Party shall have the
right at all times to take over and control the defense, settlement, negotiation
or Litigation relating to any such Third Party Claim at the sole cost of the
Indemnifying Party, provided that if the Indemnified Party does so take over and
control, the Indemnified Party shall not settle such Third Party Claim without
the written consent of the Indemnifying Party, such consent not to be
unreasonably withheld or delayed. In any event, the Sellers and Buyer shall
cooperate in the defense of any Third Party Claim subject to this Article 8 and
the records of each shall be reasonably available to the other with respect to
such defense.

(c) In the event any Indemnifying Party receives notice of a claim for indemnity
from an Indemnified Party pursuant to this Section 8.5 that does not involve a
Third Party Claim, the Indemnifying Party shall notify the Indemnified Party
within twenty Business Days following its receipt of such notice whether the
Indemnifying Party disputes its liability to the Indemnified Party under this
Article 8. The Indemnified Party shall reasonably cooperate with and assist the
Indemnifying Party in determining the validity of any such claim for indemnity
by the Indemnified Party.

Section 8.6 Exclusive Remedy. Subject to Section 1.3, the Sellers and Buyer
hereby agree that following the Closing the sole and exclusive remedy of a party
for any monetary claims arising from any breach of this Agreement (other than
any action or inaction

 

32



--------------------------------------------------------------------------------

to the extent constituting fraud or willful misconduct) shall be the
indemnification rights set forth in this Article 8; provided, however, that
Buyer Indemnitees collectively shall not be entitled to recover from the
following Sellers for one or more claims in connection with any fraud more than
the following amounts in the aggregate with respect to all such claims: Three
Hundred Fifty-One Thousand Five Hundred Eight Dollars ($351,508) from the Dorian
Mlsna Trust dated May 27, 1993; One Million Three Hundred Eighteen Thousand Four
Hundred Seventy-Nine Dollars ($1,318,479) from the Peter Giammanco, Jr. Marital
Trust. In furtherance of the foregoing and subject to the indemnification
provisions set forth in this Article 8, (a) Buyer hereby waives, from and after
the Closing Date, any and all rights, claims and causes of action any Buyer
Indemnitee may have against the Sellers or any of their Affiliates, or their
respective directors, officers, employees, Affiliates, controlling Persons,
agents or representatives, successors or assigns and (b) the Sellers hereby
waive, from and after the Closing Date, any and all rights, claims and causes of
action any Seller Indemnitee may have against Buyer or any of its Affiliates, or
their respective directors, officers, employees, Affiliates, agents or
representatives, successors or assigns, in either case to the extent such
rights, claims and causes of action arise under or are based upon any Federal,
state, provincial, local or foreign statute, law, ordinance, rule or regulation
or otherwise.

Section 8.7 Treatment of Indemnification Payments. Any payment made under
Section 8.2 or Section 8.3 shall, except to the extent not permitted by Law, be
treated as an adjustment to the Purchase Price for tax reporting purposes.

ARTICLE 9

Definitions

Section 9.1 Certain Terms. The following terms have the respective meanings
given to them below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

“Agreement” has the meaning set forth in the Preamble.

“Allocation Schedule” has the meaning set forth in Section 1.2(b).

“Assets” has the meaning set forth in Section 2.10(a).

“Audited Financial Statements” has the meaning set forth in Section 2.6(a).

“Balance Sheet Date” has the meaning set forth in Section 2.6(a).

 

33



--------------------------------------------------------------------------------

“Base Purchase Price” has the meaning set forth in Section 1.2(b).

“Business” means the business and operations of the Company as conducted as of
the date hereof and at any time between the date hereof and the Closing.

“Business Day” means any day that is not (i) a Saturday, (ii) a Sunday or
(iii) any other day on which commercial banks are authorized or required by law
to be closed in the City of Chicago.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Disclosure Letter” means the letter, dated as of the date hereof,
delivered by Buyer to the Sellers prior to the execution of this Agreement and
identified as the Buyer Disclosure Letter.

“Buyer Indemnitees” has the meaning set forth in Section 8.2.

“Cash” means cash and cash equivalents.

“Closing” has the meaning set forth in Section 1.1.

“Closing Date” has the meaning set forth in Section 1.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Recitals.

“Company Benefit Plans” means each written or oral employee benefit plan,
scheme, program, policy, arrangement and contract (including, but not limited
to, any “employee benefit plan”, as defined in Section 3(3) of ERISA, whether or
not subject to ERISA, and any bonus, deferred compensation, stock bonus, stock
purchase, restricted stock, stock option or other equity-based arrangement, and
any employment, termination, retention, bonus, change in control or severance
plan, program, policy, arrangement or contract) for the benefit of any current
or former officer, employee or director of the Company that is maintained or
contributed to by the Company or any of its ERISA Affiliates, or with respect to
which any of them could incur liability under the Code or ERISA or any similar
non-U.S. law.

“Company Securities” has the meaning set forth in Section 2.4(b).

“Company Transaction Expenses” means (i) all third party fees and expenses
(other than the DN Advisory Fee) incurred by the Company in connection with the
drafting, negotiation, execution, and delivery of this Agreement and the
consummation of the

 

34



--------------------------------------------------------------------------------

transactions contemplated hereby (including any amounts payable to any Person
engaged by the Company prior to the Closing in respect of any services rendered
following the Closing for the benefit of any Seller) including the fees and
expenses of the accountants, lawyers, and other advisors of the Company as well
as fees and expenses of the lawyers for Fifth Third Bank and SW Pelham Fund II
and (ii) any fees and expenses of the Sellers’ Representative and any of its
Representatives and Affiliates incurred in connection with the transactions
contemplated by this Agreement that are payable by the Company; provided,
however, that in no event shall the Company be liable following the Closing for
Company Transaction Expenses in an aggregate amount in excess of the amount of
Estimated Company Transaction Expenses except to the extent such amounts are
included in the computation set forth in Section 1.3(b). For avoidance of doubt,
expenses incurred for professional services rendered by JP Morgan Chase and
Stout Resius related to pension valuations, Baker Tilly Virchow Krause, LLP
regarding the transaction, Huck Bouma regarding the transaction, Cook Alex
regarding patent matters and Barnes Thornburg regarding tax matters shall not be
considered Company Transaction Expenses and shall be paid by Company as payables
in the ordinary course of business.

“Confidentiality Agreement” has the meaning set forth in Section 4.2.

“DN Advisory Fee” means collectively any accrued and unpaid amounts (as of the
Closing Date) payable by the Company to DN Partners, LLC, pursuant to that
certain letter agreement, dated March 13, 2009, or that certain letter agreement
for financial and management consulting services, dated August 1, 2002, by and
between the Company and DN Partners, LLC, including any amounts payable as a
result of the consummation of the transactions contemplated hereby which, in no
event, shall exceed Seven Hundred and Ten Thousand Dollars ($710,000).

“DN Partners” means DN Partners, L.P., a Delaware limited partnership.

“End Date” has the meaning set forth in Section 7.1(b)(i).

“Environmental Law” means any Law regulating or relating to the protection of
human health or safety, natural resources or the environment, including Laws
relating to contamination and the use, generation, management, handling,
transport, treatment, disposal, storage, Release or threatened Release of, or
exposure to, Hazardous Substances.

“Environmental Permit” means any Permit required pursuant to applicable
Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

35



--------------------------------------------------------------------------------

“ERISA Affiliate” means, with respect to any Person, any trade or business,
whether or not incorporated, which, together with such Person, is treated as a
single employer under section 414 of the Code.

“Estimated Closing Statement” has the meaning set forth in Section 1.3(b).

“Estimated Company Transaction Expenses” has the meaning set forth in
Section 1.3(b).

“Estimated Indebtedness” has the meaning set forth in Section 1.3(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Facility” means any office, plant, transfer station, warehouse or site that the
Company currently owns or leases, or that it formerly owned or leased in the
conduct of the Business.

“Financial Statements” has the meaning set forth in Section 2.6(a).

“Fundamental Representations” has the meaning set forth in Section 8.1.

“GAAP” has the meaning set forth in Section 2.6(a).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court, tribunal or arbitrator and any
self-regulatory organization.

“Hazardous Substance” means any substance that: (i) is or contains asbestos,
urea formaldehyde insulation, polychlorinated biphenyls, petroleum or petroleum
products, radon gas, microbiological contamination or related materials,
(ii) requires Remedial Action pursuant to any Environmental Law, or is defined,
listed or identified as a “hazardous waste”, “hazardous substance”, “toxic
substance” or words of similar meaning or effect thereunder or (iii) is
regulated under any applicable Environmental Law.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of the
Company under credit cards issued by Fifth Third Bank (iii) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(iv) all obligations of such Person upon which interest charges are customarily
paid (other than trade payables incurred in the ordinary course of business
consistent with past practice), (v) all obligations of such Person under
conditional sale or other title retention agreements relating to any property
purchased by such Person, (vi) all obligations of

 

36



--------------------------------------------------------------------------------

such Person incurred or assumed as the deferred purchase price of property or
services (excluding obligations of such Person to creditors for raw materials,
inventory, services and supplies incurred in the ordinary course of business
consistent with past practice), (vii) all letters of credit or performance bonds
issued for the account of such Person (but only to the extent drawn upon) and
(viii) all guaranties and arrangements having the economic effect of a guaranty
by such Person of any Indebtedness of any other Person, including all accrued
but unpaid interest, fees and expenses thereon and (ix) any interest on and any
premiums, prepayment or termination fees, expenses or breakage costs due upon
prepayment on the Closing Date of any of the types of indebtedness specified in
the foregoing clauses (i) through (viii). Notwithstanding the foregoing, for the
avoidance of doubt, the cost of the building lease for the Leased Property will
not constitute Indebtedness.

“Indemnified Party” has the meaning set forth in Section 8.5(a).

“Indemnifying Party” has the meaning set forth in Section 8.5(a).

“Indemnity Threshold” has the meaning set forth in Section 8.4(a).

“Intellectual Property” means all trademarks, service marks, trade names, trade
dress, including all goodwill associated with the foregoing, domain names,
copyrights, Software, Internet Web sites, mask works and other semiconductor
chip rights, and similar rights, and registrations and applications to register
or renew the registration of any of the foregoing, patents and patent
applications, Trade Secrets and all similar intellectual property rights.

“Inventory” means all inventory of the Company, whether in the possession of the
Company or others, including, without limitation, raw materials, component
parts, work-in-progress, finished goods, pallets and packaging materials.

“IRS” means the Internal Revenue Service.

“Kline Bonus Payment” means the amount payable by the Company to Terry L. Kline,
pursuant to Section 3(c) of that certain employment agreement dated June 18,
2009, by and between the Company and Mr. Kline.

“Knowledge of Buyer” means the knowledge of Michael B. Clauer and Jeff
O’Connell.

“Knowledge of Sellers” means the knowledge of any of the following: any officer
of the Company (including, for the avoidance of doubt, Terry L. Kline), John E.
Dancewicz or Maury J. Bell.

“Laws” has the meaning set forth in Section 2.13(a).

 

37



--------------------------------------------------------------------------------

“Leased Real Property” has the meaning set forth in Section 2.10(d).

“Leases” has the meaning set forth in Section 2.10(d).

“Lien” means, with respect to any property (including shares) or asset, any
mortgage, lien, pledge, charge, security interest, lease, encumbrance or other
adverse claim in respect of such property or asset.

“Litigation” means any action, cease and desist letter, demand, suit,
arbitration proceeding, administrative or regulatory proceeding, citation,
summons or subpoena of any nature, civil, criminal, regulatory or otherwise, in
law or in equity.

“Losses” means any damage, loss, liability or expense (including reasonable
expenses of investigation, enforcement and collection and reasonable attorneys’
and accountants’ fees and expenses in connection with any Litigation), whether
or not involving a Third Party Claim; provided that all Losses related to claims
for indemnification shall specifically exclude lost profits, punitive,
exemplary, consequential and special damages, other than to the extent payable
by an indemnified party in connection with a Third Party Claim and provided
further that the foregoing limitation shall not preclude recovery for the
diminution in value of an asset as a result of a representation, warranty or
covenant being breached.

“Material Adverse Effect” means a material adverse effect on or change to the
business, results of operations, condition (financial or otherwise), assets or
liabilities of the Company; provided that Material Adverse Effect shall not
include changes in business or economic conditions affecting the overall economy
or the Company’s industry generally to the extent that the Company is not
disproportionately affected thereby in relation to others operating in the same
industry.

“Material Contract” has the meaning set forth in Section 2.9(b).

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, by-laws, articles of formation, certificate of
formation, regulations, operating agreement, certificate of limited partnership,
partnership agreement and all other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

“Owned Intellectual Property” has the meaning set forth in Section 2.11(a).

“Permits” has the meaning set forth in Section 2.13(b).

“Permitted Liens” means (i) Liens for Taxes and other governmental charges and
assessments not yet due and payable or that are being contested in good faith
and for which adequate accruals or reserves have been established on the
Reference Balance Sheet,

 

38



--------------------------------------------------------------------------------

(ii) Liens of carriers, warehousemen, mechanics, materialmen and other like
Liens arising in the ordinary course of business, that are being contested in
good faith and for which adequate accruals or reserves have been established on
the Reference Balance Sheet, (iii) easements, rights of way, encroachments,
zoning ordinances and other similar encumbrances affecting real property and
(iv) statutory Liens in favor of lessors arising in connection with any property
leased to the Company.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
and, with respect to a Tax period that begins on or before the Closing and ends
thereafter, the portion of such Tax period ending on the Closing.

“Preferred Stock” means the Series A Preferred Stock of the Company, having no
par value.

“Preferred Stock Redemption Amount” has the meaning set forth in Section 6.2(i).

“Purchase Price” means Twenty-Six Million Three Hundred Eighty-One Thousand
Seven Hundred Eighty-Eight and 98/100 Dollars ($26,381,788.98).

“Reference Balance Sheet” means the audited balance sheet of the Company dated
as December 31, 2008 and included in the Financial Statements.

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, leaching, pumping, dumping, emitting, escaping, emptying, seeping,
dispersal, migration, transporting, placing and the like, including without
limitation, the moving of any materials through, into or upon, any land, soil,
surface water, groundwater or air, or otherwise entering into the indoor or
outdoor environment.

“Remedial Action” means any action required to investigate, clean up, treat,
monitor, remove, remediate or otherwise address or conduct remedial or
corrective actions with respect to Hazardous Substances.

“Seller” has the meaning set forth in the Preamble.

“Seller Indemnitees” has the meaning set forth in Section 8.3.

“Sellers’ Disclosure Letter” means the letter, dated as of the date hereof,
delivered by the Sellers to Buyer prior to the execution of this Agreement and
identified as the Sellers’ Disclosure Letter.

 

39



--------------------------------------------------------------------------------

“Sellers’ Representative” has the meaning set forth in Section 1.5(a).

“Shares” has the meaning set forth in the Recitals.

“Software” means all computer software, including but not limited to,
application software, system software and firmware, including all source code
and object code versions thereof, in any and all forms and media, and all
related documentation.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests (i) having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) representing at least fifty percent of such securities or ownership
interests are at the time directly or indirectly owned by such Person.

“Tax” means any federal, state, local or foreign income, alternative, minimum,
accumulated earnings, personal holding company, franchise, capital stock,
profits, windfall profits, gross receipts, sales, use, value added, transfer,
registration, stamp, premium, excise, customs duties, severance, environmental
(including taxes under section 59A of the Code), real property, personal
property, ad valorem, occupancy, license, occupation, employment, payroll,
social security or other similar tax, disability, unemployment, workers’
compensation, withholding, estimated or other similar tax, duty, fee, assessment
or other governmental charge or deficiencies thereof (including all interest and
penalties thereon and additions thereto).

“Tax Agreement” has the meaning set forth in Section 2.17(d).

“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
without limitation deductions and credits related to alternative minimum Taxes).

“Tax Return” means any federal, state, local or foreign tax return, declaration,
statement, report, schedule, form or information return or any amendment to any
of the foregoing relating to Taxes.

“Third Party” means any Person as defined in this Agreement or in Section 13(d)
of the Exchange Act, other than the Sellers or any of its Affiliates or Buyer or
any of its Affiliates.

“Third Party Claim” has the meaning set forth in Section 8.5(a).

“Trade Secrets” means all inventions, processes, designs, formulae, trade
secrets, know-how, ideas, research and development, data, databases and
confidential information.

 

40



--------------------------------------------------------------------------------

“Treasury Regulations” means the regulations prescribed under the Code.

“Unaudited Financial Statements” has the meaning set forth in Section 2.6(a).

Section 9.2 Construction. The words “hereof”, “herein” and “hereunder” and words
of like import used in this Agreement shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. The words “party” or
“parties” shall refer to parties to this Agreement. The captions herein are
included for convenience of reference only and shall be ignored in the
construction or interpretation hereof. References to Articles, Sections and
Exhibits are to Articles, Section and Exhibits of this Agreement unless
otherwise specified. All Exhibits and Disclosure Letters annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized term used in any Exhibit or
Disclosure Letter but not otherwise defined therein shall have the meaning given
to such term in this Agreement. Any singular term in this Agreement shall be
deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any agreement or contract are to that agreement or contract as amended, modified
or supplemented from time to time in accordance with the terms hereof and
thereof. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. Any
reference to “days” means calendar days unless Business Days are expressly
specified. If any action under this Agreement is required to be done or taken on
a day that is not a Business Day, then such action shall be required to be done
or taken not on such day but on the first succeeding Business Day thereafter.

ARTICLE 10

Miscellaneous

Section 10.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given:

 

41



--------------------------------------------------------------------------------

if to Buyer,

8607 Roberts Drive

Suite 250

Atlanta, GA 30350

Fax: (770) 645-4810

Telephone: (770) 645-4800

Attention: Mr. Michael B. Clauer

with a copy to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Fax: (212) 909-6836

Telephone: (212) 909-6178

Attention: Kevin M. Schmidt, Esq.

if to the Sellers,

c/o DN Partners, L.P.

180 North LaSalle Street

Suite 3001

Chicago, Illinois 60601

Fax: 312/332-0856

Telephone: 312/332-7960

Attention: John E. Dancewicz

with a copy to:

Chuhak & Tecson, PC

30 S. Wacker Drive, Suite 2600

Chicago, IL 60606

Fax: (312) 444-9027

Telephone: (312) 855-4321

Attention: Andrew P. Tecson, Esq.

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 

42



--------------------------------------------------------------------------------

Section 10.2 Amendment; Waivers, etc. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies herein provided are cumulative and
none is exclusive of any other, or of any rights or remedies that any party may
otherwise have at law or in equity.

Section 10.3 Expenses. Except as otherwise provided herein, all costs, fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, whether or not consummated, shall be paid by the party
incurring such cost or expense.

Section 10.4 Governing Law, etc.

(a) THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING AS TO VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT
OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. Buyer and the
Sellers hereby irrevocably submit to the jurisdiction of the courts of the State
of Illinois and the federal courts of the United States of America located in
the Northern District of Illinois solely in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement and in respect of the transactions contemplated hereby and
thereby. Each of Buyer and the Sellers irrevocably agrees that all claims in
respect of the interpretation and enforcement of the provisions of this
Agreement and in respect of the transactions contemplated hereby, or with
respect to any such action or proceeding, shall be heard and determined in such
a Illinois State or federal court, and that such jurisdiction of such courts
with respect thereto shall be exclusive, except solely to the extent that all
such courts shall lawfully decline to exercise such jurisdiction. Each of Buyer
and the Sellers hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof or in
respect of any such transaction, that it is not subject to such jurisdiction.
Each of Buyer and the Sellers hereby waives, and agrees not to assert, to the
maximum extent permitted by law, as a defense in any

 

43



--------------------------------------------------------------------------------

action, suit or proceeding for the interpretation or enforcement hereof or in
respect of any such transaction, that such action, suit or proceeding may not be
brought or is not maintainable in such courts or that the venue thereof may not
be appropriate or that this Agreement may not be enforced in or by such courts.
Buyer and the Sellers hereby consent to and grant any such court jurisdiction
over the person of such parties and over the subject matter of any such dispute
and agree that mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 10.1 or in such other
manner as may be permitted by law, shall be valid and sufficient service
thereof.

(b) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 10.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties, and their respective heirs, successors and
permitted assigns; provided that except as permitted below, this Agreement shall
not be assignable or otherwise transferable by any party without the prior
written consent of the other party. Notwithstanding the foregoing, without the
consent of the Sellers, Buyer may transfer or assign (including by way of a
pledge), in whole or from time to time in part, (a) to one or more of its
Affiliates, the right to purchase all or a portion of the Shares, (b) to any
acquiror of all or substantially all of the assets or shares of capital stock
(or other ownership interests) of the Company (whether by asset purchase, stock
purchase, merger, consolidation or otherwise), any or all of its rights
hereunder (including its rights to seek indemnification hereunder) or (c) to its
lenders or other financing sources any or all of its rights hereunder (including
its rights to seek indemnification hereunder) as collateral security, provided
that, in the case of clauses (a) and (c), no such transfer or assignment will
relieve Buyer of its obligations hereunder. Upon any such permitted assignment,
the references in this Agreement to Buyer shall also apply to any such assignee
unless the context otherwise requires.

Section 10.6 Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, including, for the avoidance of doubt, that certain
letter agreement, dated July 3, 2009, by and between the Company and Buyer.

Section 10.7 Severability. If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is determined by a court of
competent jurisdiction to be invalid, inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering such provision
in question invalid, inoperative or unenforceable in any other case or
circumstance, or

 

44



--------------------------------------------------------------------------------

of rendering any other provision herein contained invalid, inoperative or
unenforceable to any extent whatsoever. Upon any such determination, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

Section 10.8 Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by all of the other parties. Until and
unless each party has received a counterpart hereof signed by the other party,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Except as provided under Article 8, no provision of
this Agreement is intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any Person other than the parties and their
respective successors and assigns.

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

BWAY CORPORATION By:   /s/ Michael B. Clauer  

Name: Michael B. Clauer

Title: Executive Vice President and Chief Financial Officer

 

SELLERS:

 

DN PARTNERS, L.P.

By:   DN Funds Manager, L.P., its General Partner

 

By:   DN Management Services Corp., its General Partner

 

By:   /s/ John E. Dancewicz   John E. Dancewicz, President

 

The Dorian Mlsna Trust dated May 7, 1993 By:   /s/ Dorian Mlsnz   Dorian Mlsna,
Trustee

 

The Terry L. Kline Trust dated May 12, 1982 By:   /s/ Terry L. Kline   Terry L.
Kline, Trustee

 

46



--------------------------------------------------------------------------------

The Charles Hushka Trust dated July 10, 2002 By:   /s/ Charles Hushka   Charles
Hushka, Trustee

 

The Peter Giammanco, Jr. Marital Trust By:   /s/ Dorian Mlsna   Dorian Mlsna,
Trustee

 

47